Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 1 of 10 PageID: 287




                         EXHIBIT C
           Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 2 of 10 PageID: 288


PTO Form 1963 (Rev 5/2006)
OMB No. 0651-0055 (Exp 07/31/2018)


         Combined Declaration of Use and/or Excusable Nonuse/Application for Renewal of
                          Registration of a Mark under Sections 8 & 9


                                                   The table below presents the data as entered.

                                     Input Field                                           Entered
             REGISTRATION NUMBER                               2966671
             REGISTRATION DATE                                 07/12/2005
             SERIAL NUMBER                                     78346915
             MARK SECTION
             MARK                                              ANAND
             ATTORNEY SECTION (current)
             NAME                                              Stephen L. Baker
             FIRM NAME                                         BABCO FOODS INTERNATIONAL LLC
             STREET                                            226 JACKSON ST
             CITY                                              BRIDGEWATER
             STATE                                             New Jersey
             POSTAL CODE                                       08807
             COUNTRY                                           United States
             PHONE                                             908-722-5640
             FAX                                               908-725-7088
             EMAIL                                             OFFICEACTIONS@BR-TMLAW.COM
             AUTHORIZED TO COMMUNICATE VIA E-MAIL              Yes
             ATTORNEY SECTION (proposed)
             NAME                                              Stephen L. Baker
             FIRM NAME                                         Baker and Rannells PA
             INTERNAL ADDRESS                                  Suite 102
             STREET                                            575 Route 28
             CITY                                              Raritan
             STATE                                             New Jersey
             POSTAL CODE                                       08869
             COUNTRY                                           United States
             PHONE                                             908-722-5640
             FAX                                               908-725-7088
             EMAIL                                             OFFICEACTIONS@BR-TMLAW.COM
             AUTHORIZED TO COMMUNICATE VIA E-MAIL              Yes
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 3 of 10 PageID: 289


CORRESPONDENCE SECTION (current)
FIRM NAME                              BABCO FOODS INTERNATIONAL LLC
STREET                                 226 JACKSON ST
CITY                                   BRIDGEWATER
STATE                                  New Jersey
POSTAL CODE                            08807
COUNTRY                                United States
PHONE                                  908-722-5640
FAX                                    908-725-7088
EMAIL                                  OFFICEACTIONS@BR-TMLAW.COM
AUTHORIZED TO COMMUNICATE VIA E-MAIL   Yes
CORRESPONDENCE SECTION (proposed)
NAME                                   Stephen L. Baker
FIRM NAME                              Baker and Rannells PA
INTERNAL ADDRESS                       Suite 102
STREET                                 575 Route 28
CITY                                   Raritan
STATE                                  New Jersey
POSTAL CODE                            08869
COUNTRY                                United States
PHONE                                  908-722-5640
FAX                                    908-725-7088
                                       OFFICEACTIONS@BR-TMLAW.COM;s.cesaro@br-tmlaw.com;
EMAIL
                                       s.baker@br-tmlaw.com; jmr@br-tmlaw.com; jld@br-tmlaw.com
AUTHORIZED TO COMMUNICATE VIA E-MAIL   Yes
GOODS AND/OR SERVICES SECTION
INTERNATIONAL CLASS                    029
GOODS OR SERVICES                      Dried fruit, fruit based snacks, potato snacks, and processed nuts
                                       \\TICRS\EXPORT16\IMAGEOUT 16\783\469\78346915\xml1\
SPECIMEN FILE NAME(S)
                                       S890002.JPG
SPECIMEN DESCRIPTION                   digital copy of packaging bearing the mark.
INTERNATIONAL CLASS                    030
GOODS OR SERVICES                      rice based snacks and wheat based snacks
                                       \\TICRS\EXPORT16\IMAGEOUT 16\783\469\78346915\xml1\
SPECIMEN FILE NAME(S)
                                       S890003.JPG
SPECIMEN DESCRIPTION                   digital copy of packaging bearing the mark
OWNER SECTION (current)
NAME                                   Babco Foods International LLC
STREET                                 226 Jackson Street
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 4 of 10 PageID: 290


CITY                                     Bridgewater
STATE                                    New Jersey
ZIP/POSTAL CODE                          08807
COUNTRY                                  United States
OWNER SECTION (proposed)
NAME                                     Babco Foods International LLC
STREET                                   226 Jackson Street
CITY                                     Bridgewater
STATE                                    New Jersey
ZIP/POSTAL CODE                          08807
COUNTRY                                  United States
EMAIL                                    XXXX
AUTHORIZED TO COMMUNICATE VIA E-MAIL     Yes
LEGAL ENTITY SECTION (current)
TYPE                                     limited liability company
STATE/COUNTRY WHERE LEGALLY ORGANIZED    New Jersey
PAYMENT SECTION
NUMBER OF CLASSES                        2
NUMBER OF CLASSES PAID                   2
SUBTOTAL AMOUNT                          800
GRACE PERIOD                             400
TOTAL FEE PAID                           1200
SIGNATURE SECTION
SIGNATURE                                /Stephen L. Baker/
SIGNATORY'S NAME                         Stephen L. Baker
SIGNATORY'S POSITION                     Attorney of record, New Jersey bar member
DATE SIGNED                              10/06/2015
SIGNATORY'S PHONE NUMBER                 908-722-5640
PAYMENT METHOD                           CC
                                        FILING INFORMATION
SUBMIT DATE                              Tue Oct 06 13:55:08 EDT 2015
                                         USPTO/S08N09-XX.XXX.XX.XX
                                         -20151006135508367656-296
                                         6671-540a32a74f78411b642f
TEAS STAMP
                                         6c75ff7e8c1d463d967329328
                                         4117b20f0f8dabcfc-CC-146-
                                         20151006134302249678
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 5 of 10 PageID: 291
           Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 6 of 10 PageID: 292

PTO Form 1963 (Rev 5/2006)
OMB No. 0651-0055 (Exp 07/31/2018)




 Combined Declaration of Use and/or Excusable Nonuse/Application for Renewal of Registration of a Mark under
                                               Sections 8 & 9
To the Commissioner for Trademarks:

REGISTRATION NUMBER: 2966671
REGISTRATION DATE: 07/12/2005

MARK: ANAND

The owner, Babco Foods International LLC, a limited liability company legally organized under the laws of New Jersey, having an address of
     226 Jackson Street
     Bridgewater, New Jersey 08807
     United States
is filing a Combined Declaration of Use and/or Excusable Nonuse/Application for Renewal of Registration of a Mark under Sections 8 & 9.

For International Class 029, the mark is in use in commerce on or in connection with all goods/services, or to indicate membership in the
collective membership organization, listed in the existing registration for this specific class: Dried fruit, fruit based snacks, potato snacks, and
processed nuts ; or, the owner is making the listed excusable nonuse claim.

The owner is submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in this class,
consisting of a(n) digital copy of packaging bearing the mark..
Specimen File1

For International Class 030, the mark is in use in commerce on or in connection with all goods/services, or to indicate membership in the
collective membership organization, listed in the existing registration for this specific class: rice based snacks and wheat based snacks ; or, the
owner is making the listed excusable nonuse claim.

The owner is submitting one(or more) specimen(s) showing the mark as used in commerce on or in connection with any item in this class,
consisting of a(n) digital copy of packaging bearing the mark.
Specimen File1
The registrant's current Attorney Information: Stephen L. Baker of BABCO FOODS INTERNATIONAL LLC
   226 JACKSON ST
   BRIDGEWATER, New Jersey (NJ) 08807
   United States


The registrant's proposed Attorney Information: Stephen L. Baker of Baker and Rannells PA
   Suite 102
   575 Route 28
   Raritan, New Jersey (NJ) 08869
   United States



The phone number is 908-722-5640.

The fax number is 908-725-7088.

The email address is OFFICEACTIONS@BR-TMLAW.COM.
The registrant's current Correspondence Information: of BABCO FOODS INTERNATIONAL LLC
   226 JACKSON ST
   BRIDGEWATER, New Jersey (NJ) 08807
   United States


The registrant's proposed Correspondence Information: Stephen L. Baker of Baker and Rannells PA
       Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 7 of 10 PageID: 293


   Suite 102
   575 Route 28
   Raritan, New Jersey (NJ) 08869
   United States



The phone number is 908-722-5640.

The fax number is 908-725-7088.

The email address is OFFICEACTIONS@BR-TMLAW.COM;s.cesaro@br-tmlaw.com; s.baker@br-tmlaw.com; jmr@br-tmlaw.com; jld@br-
tmlaw.com.

A fee payment in the amount of $1200 will be submitted with the form, representing payment for 2 class(es), plus any additional grace period
fee, if necessary.

                                                                   Declaration


Section 8: Declaration of Use and/or Excusable Nonuse in Commerce
Unless the owner has specifically claimed excusable nonuse, the mark is in use in commerce on or in connection with the goods/services, or to
indicate membership in the collective membership organization identified above, as evidenced by the attached specimen(s) showing the mark as
used in commerce.


The signatory being warned that willful false statements and the like are punishable by fine or imprisonment, or both, under 18 U.S.C. § 1001,
and that such willful false statements and the like may jeopardize the validity of this submission, declares that all statements made of his/her own
knowledge are true and all statements made on information and belief are believed to be true.

Section 9: Application for Renewal
The registrant requests that the registration be renewed for the goods/services/collective organization identified above.


Signature: /Stephen L. Baker/     Date: 10/06/2015
Signatory's Name: Stephen L. Baker
Signatory's Position: Attorney of record, New Jersey bar member
Signatory's Phone Number: 908-722-5640

Mailing Address (current):
 BABCO FOODS INTERNATIONAL LLC
 226 JACKSON ST
 BRIDGEWATER, New Jersey 08807

Mailing Address (proposed):
 Baker and Rannells PA
 575 Route 28
 Raritan, New Jersey 08869

Serial Number: 78346915
Internet Transmission Date: Tue Oct 06 13:55:08 EDT 2015
TEAS Stamp: USPTO/S08N09-XX.XXX.XX.XX-20151006135508
367656-2966671-540a32a74f78411b642f6c75f
f7e8c1d463d9673293284117b20f0f8dabcfc-CC
-146-20151006134302249678
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 8 of 10 PageID: 294
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 9 of 10 PageID: 295
Case 2:21-cv-10030-MCA-MAH Document 20-3 Filed 09/10/21 Page 10 of 10 PageID: 296
